DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (claims 2-5, 9, 11, 15-17, 19-20, 22 and 23) and of the species represented by the SEQ ID NOs: 49 and 50 in the reply filed on 08/22/2022 is acknowledged. Upon further consideration, claim 25 will be examined together with the claims of group III. Claims 2-5, 9, 11, 15-17, 19-20, 22, 23, 25, 28, 30, 31, 33 and 35 are pending; claims 28, 30, 31, 33 and 35 are withdrawn from  prosecution for being drawn to nonelected subject matter. Claims 2-5, 9, 11, 15-17, 19-20, 22, 23,  and 25 are examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2022 was considered by the examiner. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim interpretation
The claims are interpreted as being drawn to a method of generating engineered lymphocytes displaying all or a portion of the TCR of captured immune-active lymphocytes, wherein the engineered lymphocytes recognize antigen presenting cells displaying MHC bound to the peptide comprising the candidate antigen sequence. The independent claim 1 does not specifically indicate the purpose of the method but only in the step indicated d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 9, 11, 15-16, 19-20, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: specific steps for generating engineered lymphocytes, as presented in claim 17. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 9, 11, 15-17, 19-20, 23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision (Ariad, 94 USPQ2d at 1167; Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d (Fed. Cir. 2011) at 1876).
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
In the instant case, the specification discloses 44 stimulation peptides and 44 pairs of CDR3 sequences comprised in the TCRα and β chains. In numbers, these might appear to be a considerable quantity; however, keeping in mind that the number of stimulating peptides is extremely large (on the order of at least tens to hundred of thousand- since there is no structural or length limitation disclosed) it abundantly clear that the limited number disclosed is not a representative number of species. 
Applicant has not disclosed a representative number of species falling within the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus. Therefore, a skilled artisan would conclude that that the specification fails to disclose a representative number of species to describe the claimed genera and only the species actually structurally disclosed are in the possession of Applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5, 9, 11, 15, 16, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oelke et al. (WO2017/161092-cited by Applicant).
The reference discloses a method for magnetic enrichment and/or expansion of antigen-specific T cells, allowing for identification and characterization of antigen-specific T cells and their T cell receptors (TCRs) for therapeutic and/or diagnostic purposes, p 1, lines 17-20). The method comprises a method for screening large numbers of candidate antigens for reactivity specificity in a T cell population. The method employs sequential enrichment of antigen-specific T cells with a magnetic column and paramagnetic artificial antigen-presenting cells (aAPCs), with the negative fraction used for subsequent enrichment steps, p. 2, lines. 6-9). Further, the method captures the immune-active lymphocytes with T-cell receptor (TCR) that binds to the candidate peptide, by magnetic enrichment(i.e. using of paramagnetic nanoparticles having - on their surface an MHC-peptide antigen presenting complex, such that antigen specific T cells can be separated from a T cell population by a magnetic column, while other cells (including non-cognate T cells) pass through).  Magnetic enhanced expansion refers to the expansion and/or activation of T cells using paramagnetic nanoparticles having on their surface an MHC-peptide antigen presenting complex and one or more lymphocyte co-stimulatory ligands (which may be on the same or different particles), such that the presence of a magnetic field induces magnetic clustering of the nanoparticles and TCRs, thereby driving activation and subsequent expansion of the
antigen-specific T cell fraction (p. 5, Lines 6-16).  The expanded T cells are then sorted (e.g., by flow cytometry) with the MHC- peptide ligand, to obtain a T cell population
that is highly enriched for antigen-specific TCRs. The TCR repertoire is then sequenced and/or profiled, (p. 7, lines. 1-3).
Functionally active human neo- antigen-specific CD-8+ T cells were identified from a healthy donor (p. 38, lines. 12-13).
In one of the embodiments disclosed, the enrichment and expansion process is performed repeatedly on the same sample derived from a patient. A population of
T cells is enriched and activated on Day 0, followed by a suitable period of time (e.g., about 3-20 days) in culture. … The mixture of nano-aAPC and enriched T cells are subsequently again be cultured in vitro for an appropriate period of time (p. 32, lines. 14-20).
The antigen presenting complexes can be, for example, MHC class I or class II molecules, and can be linked or tethered to provide dimeric or multimeric MHC (p. 16, lines 24-26)
Sequencing generally includes the TCR alpha and/or beta chains, including
complementarity- determining regions of the TCR, e.g., CDR3 of the beta receptor chain, formed by V, D and J gene regions, p. 7, lines 10-15).
	Thus, in the broadest reasonable interpretation, claims 2-5, 9, 11, 15, 16, and 25 are anticipated by the reference cited.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Oelke et al. (cited supra) in view of Tran et al. (U.S. Pub. No. 20170218042 -cited by Applicant).
The claims are drawn to a method of generating engineered lymphocytes displaying all or a portion of the TCR of captured immune-active lymphocytes that recognize antigen presenting cells displaying MHC bound to a peptide comprising a candidate antigen sequence. The TCR portions are generated by: (a) stimulating target lymphocytes with a stimulation peptide comprising a candidate antigen sequence; (b) capturing immune-active lymphocytes with T-cell receptor (TCR) that binds to the candidate peptide, wherein said capturing comprises contacting the immune-active lymphocytes with a capture reagent that displays major histocompatibility complex (MHC) bound to a capture peptide comprising the candidate antigen sequence; (c) sequencing the all or a portion of the TCR of the captured immune-active lymphocytes. The method of generating  engineered lymphocytes comprise the following steps: (i) cloning a nucleic acid sequence encoding the portion of the TCR of the captured immune-active lymphocytes into a vector; (ii) introducing the vector into host lymphocytes; and (iii) culturing the host lymphocytes under conditions such that the portion of the TCR of the captured immune-active lymphocytes is expressed and displayed on the engineered lymphocytes. The portions of TCRs comprise one or more complementarity determining regions (CDRs) of the TCRα and β chains, including CDR3.

The teaching of Oelke et al. were presented above and they do not explicitly disclose generating engineered lymphocytes displaying all or a portion of the TCR of the captured immune-active lymphocytes further by: (i) cloning a nucleic acid sequence encoding the portion of the TCR of the captured immune-active lymphocytes into a vector; (ii) introducing the vector into host lymphocytes; and (iii) culturing the host lymphocytes under conditions such that the portion of the TCR of the captured
immune-active lymphocytes is expressed and displayed on the engineered lymphocytes. Also, the refence is silent about the TCR sequences comprising CDR3 from TCRα and β chains.
Tran et al. teaches isolating the nucleotide sequence that encodes the TCR, or the antigen-binding portion thereof, from the selected T cells  by any suitable manner known in the art. For example, the method may comprise isolating RNA from the autologous T cells and sequencing the TCR, or the antigen-binding portion thereof, using established molecular cloning techniques and reagents such as, for example, 5′ Rapid Amplification of cDNA Ends (RACE) polymerase chain reaction (PCR) using TCR-α and -β chain constant primers. Further, the reference teaches  cloning the nucleotide sequence that encodes the TCR, or the antigen-binding portion thereof, into a recombinant expression vector using established molecular cloning techniques ([0054]-[0055]). The recombinant expression vector can be any suitable recombinant expression vector, and can be used to transform or transfect any suitable host cell ([0056]). Alternatively, the population of cells can be a substantially homogeneous population, in which the population comprises mainly of PBMC (that include T cells) expressing the isolated TCR, or the antigen-binding portion thereof;  the method further comprises expanding the numbers of PBMC that express the TCR, or the antigen-binding portion thereof  ([0060], [[0061], [0063]). The antigen-binding portion can comprise an antigen-binding portion of either or both of the α and β chains of the TCR
such as a portion comprising CDR3 of α and β chain of the TCR of the invention ([0051]).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to modify the teachings of  Oelke et al. with the teachings of Tran et al. and generate a population of cells engineered to express an antigen-specific
TCR by cloning portions of a sequenced, previously selected, TCR with a reasonably expectation of success since both references expressed the state-of-the-art teachings and a skilled artisan is always motivated to pursue the known options within her or his technical grasp.  By combining the teachings the person of ordinary skill in the art would have expanded the repertoire of the cytotoxic T cells to better recognize cancer specific antigens and eliminate the cancer cells. Since this led to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Allowable Subject Matter
Claim 22 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647